Citation Nr: 1416008	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-24 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In January 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file.  

In July 2010, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's right knee and left knee degenerative joint disease had its onset in service. 


CONCLUSIONS OF LAW

1.  Right knee degenerative joint disease was incurred in service.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).

2.  Left knee degenerative joint disease was incurred in service.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran's service treatment records dated in December 1967 note that he complained of swelling in his right knee and was treated for bilateral knee pain.  

Post-service private treatment records show that the Veteran was treated for a swollen and tender left knee in June 1986.  The records also reflect that the Veteran was treated for fluid in his knees in July 1986.  VA outpatient records reflect that in April 2006, the Veteran complained of left knee pain.  In an October 2007 VA treatment note, the Veteran was treated for chronic bilateral knee pain.  The Veteran was diagnosed with mild arthrosis of both knees.  A June 2008 VA treatment record shows that the Veteran was treated for prepatellar bursitis in his knees.  

At the November 2011 videoconference hearing, the Veteran stated that his bilateral knee pain started while in service and had continued on and off since that time.  He stated that while in service, he suffered from pain, swelling and fluid in both knees.  He indicated that when he conducted field sweeps, he had to walk several miles, climbing over the terrain, while carrying a pack.  He stated that he now experienced pain when ambulating up and down stairs and kneeling.  

The Veteran was afforded a VA examination in October 2010.  He reported that while in service he had pain after crawling on his knees while carrying a stretcher.  After a review of the claims file and results of the examination, the examiner diagnosed him with bilateral degenerative joint disease of the knees.  The examiner opined that it would be difficult to state if there was a cause and effect relationship between the Veteran's in-service complaint and his present bilateral knee condition.  He noted that the first reported post service treatment for a knee condition was 16 years after the Veteran's discharge from service.  The examiner stated that he would have to resort to speculation to determine the cause of the knee pain due to no diagnosis being provided from the initial complaint of knee pain while in service and the fragmented documentation of knee complaints since separation.

The Board finds that service connection is warranted.  The Veteran has bilateral degenerative joint disease of the knees and service treatment records show that he was treated for knee pain while on active duty.  The Board finds that the required nexus has been established.  A showing of a recurrent condition can serve to satisfy the requirement for a nexus between an in-service occurrence and a current joint disability.  Here, the Veteran's lay statements and testimony regarding recurrent knee symptoms since service are found to be competent and credible.  See Layno v. Brown, 6 Vet. App. at 470.  Further, the Veteran's lay statements describing his recurrent knee symptoms support the diagnosis of degenerative joint disease.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

Although the VA examiner provided a negative opinion as to the relationship between the Veteran's current degenerative joint disease and his military service, the Board finds that the examiner's opinion is inadequate.  In the report, the examiner acknowledged that the Veteran suffered from an ongoing bilateral knee condition.  However, the examiner focused on post service medical records which did not reflect treatment for a knee condition until 1986.  The examiner's conclusion considered the lack of medical evidence documenting the Veteran's knee treatment rather than the Veteran's competent, credible and probative statements regarding recurrent knee symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In light of the inadequate VA medical nexus opinion, the Board is left only with the in-service treatment and the competent and credible lay reports from the Veteran regarding ongoing knee symptoms since service.  In this instant case, the statements are sufficient to establish a nexus to his right knee and left knee degenerative joint disease.  See Jandreau; 38 C.F.R. § 3.303(a).  Accordingly, service connection for a bilateral knee disorder is warranted. 


ORDER

Service connection for degenerative joint disease of the right knee is is granted.

Service connection for degenerative joint disease of the left knee is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


